DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 26, 2021, and January 19, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of copending Application No. 16/398,508 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Instance application
Application 16/398,451
Copending Application
Applicant 16/398,508
Differences:
Claims 1-6, 9, 10, 12-14,16-19, 20-24
Claims 1, 3-7, 10-12, 16-23
Claims 1, 3-7, 10-12, 16-23 of copending application 16/389,508 read upon the metal layers and sawbow lines of the instance applicantion 16/398,451



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “wherein the first sawbow line is under a first metal layer of the plurality of metal layers and the second sawbow line is under the first metal layer or a second metal layer of the plurality of metal layers, and wherein the first sawbow line and the second sawbow line are respectively on a third and fourth metal layer” in claims 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Regarding claims 2-5, 16-21, 23, and 24.  Claims 2-5, 16-21, 23, and 24 are objected to because of the following informalities:  
Claims 2-5, 16-21, 23, and 24 recites the limitation "the wafer" in first line of the claim language which should be amended as --the semiconductor wafer-- to provide sufficient antecedent basis for this limitation in the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 16-19, 23 - 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 14. The original specification filed on April 4, 2019 fails to provide written support for the first sawbow line is under a first metal layer of the plurality of metal layers and the second sawbow line is under the first metal layer or a second metal layer of the plurality of metal layers, and wherein the first sawbow line and the second sawbow line are respectively on a third and fourth metal layer.
If applicant feels this is in error, applicant is welcome to contact the examiner on where support for the claim language in the originally filed specification can be found.
Claims 16-19, 23-24 are rejected for dependence upon a 112(a) rejected instance claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 9-10, 12-14, 16-19, 23, 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claims 2-4.  Claim 2 recites the limitation “wherein the resistor configured to be set to a preselected voltage if the first sawbow line is cut” in the claim language.
This claim appears to include limitations that occur during operation of the chip and not to the claimed wafer invention. Once the chips are separated from the wafer, the claim is directed to the individual operation of the chips and not directed to the device of the claimed wafer. In addition, claim 2 depends on claim 1 in which requires the sawbow lines coupled to a scribe line and a first circuit and a second chip. If the sawbow lines are cut, they cannot be coupled to a scribe line and a first circuit and a second chip as required by claim 1.
Besides, this limitation does not appear to be required if the sawbow line is not cut. 
This claim limitation appears to be optional and not required for applicant’s claimed wafer invention.
It is unclear as to what applicant is attempting to claim by this claim limitation.
Claims 3 and 4 are rejected for dependence upon a 112(b) rejected instance claim.

Regarding claims 9-10, 12-13.  Claim 9 recites the limitation “wherein the first resistor is configured to be set to a first preselected voltage if the first sawbow line is cut” in the third paragraph of the claim language. 
This claim appears to include limitations that occur during operation of the chip and not to the claimed wafer invention.
Once the chips are separated from the wafer, the claim is directed to the individual operation of the chips and not directed to the device of the claimed wafer.
This limitation does not appear to be required if the sawbow line is not cut. 
This claim limitation appears to be optional and not required for applicant’s claimed wafer invention.
In addition, claim 9 depends upon claim 6. Claim 6 requires the sawbow lines coupled to a scribe line and a first circuit and a second chip. If the sawbow lines are cut, they cannot be couple to a scribe line and a first circuit and a second ship as required by claim 6.

It is unclear as to what applicant is attempting to claim by this claim limitation.
Claims 10, 12, and 13 are rejected for dependence upon a 112(b) rejected instance claim.

Regarding claim 12.  Claim 12 recites the limitation "the circuit" in the third paragraph of the claim language.  There is insufficient antecedent basis for this limitation in the claim. It is unclear the claim limitation refers to which circuit.

Regarding claim 13.  Claim 13 recites the limitation "the circuit" in last line of the claim language.  There is insufficient antecedent basis for this limitation in the claim. It is unclear the claim limitation refers to which circuit.

Regarding claim 14. Claim 14 recites the limitation “wherein the first sawbow line is under a first metal layer of the plurality of metal layers and the second sawbow line is under the first metal layer or a second metal layer of the plurality of metal layers, and wherein the first sawbow line and the second sawbow line are respectively on a third and fourth metal layer of the plurality of metal layers.” It is unclear how the first sawbow line and the second sawbow line can be under a first metal layer of the plurality of metal layers if the first sawbow line and the second sawbow line are on metal layers (a third and fourth metal layer) that is above the first metal layer
It is unclear to the examiner as to what is encompassed by this limitation in the claim language since the first sawbow line and second sawbow line are under a first metal layer, and the first metal layer is above the third and fourth metal layer when the first metal layer is the bottom metal layer in applicant’s disclosure.
Claims 16-19, 23-24 are rejected for dependence upon a 112(b) rejected instance claim.
Regarding claims 18-19. Claim 18 depends upon claim 14. Claim 14 requires the sawbow lines coupled to a scribe line and a first circuit and a second chip. Claim 18 requires that the sawbow line is cut.
If the sawbow lines are cut, they cannot be couple to a scribe line and a first circuit and a second ship as required by claim 14.
It is unclear as to what applicant is attempting to claim by this claim limitation.
Claim 19 is rejected for dependence upon a 112(b) rejected instance claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyakawa (U.S. 5,981,971).
Regarding claim 1.  Miyakawa discloses a semiconductor wafer (FIG. 1), comprising: 
a first chip (FIG. 1, item 2 within area A) including a first circuit (FIG. 5, item 2 with item 9);
a second chip (FIG. 1, item 2 outside of area A) including a second circuit (FIG. 5, item 2 with item 9);
a scribe line (FIG. 5, item 3) configured to be cut during wafer dicing;
a first sawbow line (FIG. 5, item 7), within the scribe line (FIG. 5, item 3), coupling (FIG. 5, item GND in all item 2 of FIG. 1) the first circuit (FIG. 1, item 2 within area A; FIG. 5, item 2 with item 9) in the first chip (FIG. 5, item 2 with item 9) to the second circuit in the second chip (FIG. 1, item 2 ouside of area A; FIG. 5, item 2 with item 9); 
a second sawbow line (FIG. 5, item 11), within the scribe line (FIG. 5, item 3), coupling the second circuit in the second chip to the first circuit in the first chip (FIG. 5, item 2 with item 9);
The limitation of “a scribe line configured to be cut during wafer dicing” appears to be intended use in a device claim.  As long as “a scribe line” is met, the intended use limitation is met.
 A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 2. Miyakawa discloses all the limitations of the wafer of claim 1 above.
Miyakawa further discloses further comprising: a resistor (FIG. 5, item 8) coupled to the first sawbow line (FIG. 5, item 7), 
wherein the resistor (FIG. 5, item 8) is configured to be a preselected voltage if the is the first sawbow line (FIG. 5, item 7) is cut (Col 6, lines 34-38, i.e. The resistance 8 is used to ground the diffusion region (signal line) 7, in order to prevent the test pad (ROM terminal) 5 of the chip circuit from being used illegally, after the semiconductor wafer I has been scribed into the many chips).
The limitation of “wherein the resistor is configured to be a preselected voltage if the is the first sawbow line is cut” appear to be intended use in a device claim.  As long as the limitation “the resistor” is met, the intended use limitation is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 3. Miyakawa discloses all the limitations of the wafer of claim 2 above.
Miyakawa further discloses further comprising: logic coupled to the resistor (FIG. 5, item 8), wherein the logic is configured to output a signal to disable a mode of operation of the first circuit in response to the preselected voltage (Col 6, lines 34-38, i.e. The resistance 8 is used to ground the diffusion region (signal line) 7, in order to prevent the test pad (ROM terminal) 5 of the chip circuit from being used illegally, after the semiconductor wafer I has been scribed into the many chips).

Regarding claim 4. Miyakawa discloses all the limitations of the wafer of claim 3 above.
Miyakawa further discloses wherein the mode of operation is a test mode and/or memory/factory program mode of the circuit (Col 6, lines 34-38, i.e. The resistance 8 is used to ground the diffusion region (signal line) 7, in order to prevent the test pad (ROM terminal) 5 of the chip circuit from being used illegally, after the semiconductor wafer I has been scribed into the many chips).

Regarding claim 5. Miyakawa discloses all the limitations of the wafer of claim 1 above.
Miyakawa further discloses further comprising:
A third sawbow line (FIG. 5, item 5) configured to carry at least one of a power supply signal (FIG. 5, item 20), or a ground signal (FIG. 5, item ground) to both the first (FIG. 5, item 9) and second circuits (FIG. 5, item 14).
 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 5. Miyakawa in view of Tran et al discloses all the limitations of the chip of claim 1 above.
Miyakawa further discloses a third sawbow line (FIG. 5, item 5) configured to carry at least one of a power supply signal, or a ground signal to both the first and second circuits (Col 6, lines 34-38, i.e. The resistance 8 is used to ground the diffusion region (signal line) 7, in order to prevent the test pad (ROM terminal) 5 of the chip circuit from being used illegally, after the semiconductor wafer I has been scribed into the many chips).

Regarding claim 6. Miyakawa discloses a first chip (FIG. 5, item 2 with item 9) within a semiconductor wafer (FIG. 1), comprising: 
a first circuit (FIG. 5, items 9);  
a first sawbow line (FIG. 5, item 7) coupled to the first circuit (FIG. 5, item 9); and
a second sawbow line (FIG. 5, item 11) coupled to the first circuit (FIG. 5, item 9), 
wherein the first sawbow line (FIG. 5, item 7) and the second sawbow line (FIG. 5, item 11) are configured to be coupled to a scribe line (FIG. 5, item 3) and a second chip (FIG. 5, item 2 with item 14) formed within the semiconductor wafer (FIG. 1).

Regarding claim 9. Miyakawa discloses all the limitations of the first chip of claim 6 above.
Miyakawa further discloses further comprising: a first resistor (FIG. 5, item 8) coupled to the portion of the first sawbow line (FIG. 5, item 7); and
a second resistor (FIG. 5, item 20) coupled to the second sawbow line (FIG. 5, item 11),
wherein the first resistor is configured to be set to a first preselected voltage if the first sawbow line is cut and
wherein the second resistor is configured to a second preselected voltage if the second sawbow line is cut 
The limitation “wherein the first resistor is configured to be set to a first preselected voltage if the first sawbow line is cut and wherein the second resistor is configured to a second preselected voltage if the second sawbow line is cut” is intended use and not required for the device claim.
As long as the limitations “the first resistor” and “the second resistor” are met, the intended use is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 10. Miyakawa discloses all the limitations of the first chip of claim 9 above.
Miyakawa further discloses wherein the first preselected voltage (col 7, line 54, i.e. grounded resistor 8) is different from the second preselected voltage (FIG. 5, item 21; col 6, lines 55, i.e. a voltage supply).

Regarding claim 12. Miyakawa discloses all the limitations of the first chip of claim 9 above.
Miyakawa further discloses further comprising: 
a first logic (col 7, line 54, i.e. grounded resistor 8) coupled to the first resistor (FIG. 5, item 8); and
a second logic (FIG. 5, item 21; col 6, lines 55, i.e. a voltage supply) coupled to the second resistor (FIG. 5, item 20), 
wherein at least one of the first logic and the second logic is configured to output a signal to disable a mode of operation of the circuit when the first sawbow line is set to the first preselected voltage by the first resistor or when the second sawbow line is set to the second predetermined value by the second resistor.
The limitation “wherein at least one of the first logic and the second logic is configured to output a signal to disable a mode of operation of the circuit when the first sawbow line is set to the first preselected voltage by the first resistor or when the second sawbow line is set to the second predetermined value by the second resistor” in the last two paragraphs of the claim appear to be intended use.
As long as the limitation of “a first logic coupled to the first resistor and a second logic coupled to the second resistor” is met, the intended use of the device is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 13. Miyakawa discloses all the limitations of the first chip of claim 12 above.
Miyakawa further discloses wherein the mode of operation is a test mode and/or memory/factory program mode of the circuit (Col 6, lines 34-38, i.e. The resistance 8 is used to ground the diffusion region (signal line) 7, in order to prevent the test pad (ROM terminal) 5 of the chip circuit from being used illegally, after the semiconductor wafer I has been scribed into the many chips).

Regarding claim 20. Miyakawa discloses all the limitations of the wafer of claim 1 above.
Miyakawa discloses wherein the first circuit is configured to transmit an analog signal to the second circuit; and wherein the second circuit is configured to respond to the analog signal with a digital signal transmitted to the first circuit.  
The limitation “wherein the first circuit is configured to transmit an analog signal to the second circuit; and wherein the second circuit is configured to respond to the analog signal with a digital signal transmitted to the first circuit” is intended use.
As long as the first circuit, and the second circuit limitation in a device claim is met, then the intended use is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 21. Miyakawa discloses all the limitations of the wafer of claim 20 above.
Miyakawa discloses wherein the first circuit is configured to disable at least one of, a test mode, a memory program mode, or a factory program mode of the first circuit if the digital signal is not received.  
The limitations “wherein the first circuit  is configured to disable at least one of, a test mode, a memory program mode, or a factory program mode of the first circuit if the digital signal is not received” is intended use.
As long as the first circuit is met then the intended use is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 22. Miyakawa discloses all the limitations of the first chip of claim 6 above.
Miyakawa further discloses wherein the first circuit is configured to transmit an analog signal over the first sawbow line to a second circuit in the second chip; and wherein the second circuit is configured to respond to the analog signal with a digital signal transmitted over the second sawbow line to the first circuit.
The limitations “wherein the first circuit is configured to transmit an analog signal over the first sawbow line to a second circuit in the second chip” is intended use.
As long as the first circuit, the first sawbow line, a second circuit in the second chip is met, then the intended use is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Response to Arguments
Applicant's arguments filed November 3, 2021 have been fully considered but they are not persuasive. 

Regarding claim 1-6, 9-10, 12-13.  Applicant argues:
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyakawa (U.S. 5,981,971) and further in view of Tran (US2019/0121556). 
Claim 1 has been amended to recite, "a first sawbow line, within the scribe line, coupling the first circuit in the first chip to the second circuit in the second chip; a second saw bow line, within the scribe line, coupling the second circuit in the second chip to the first circuit in the first chip; ". Antecedent for these amendments is as discussed above with respect to the 35USC§102 rejection. 
Mivakawa and Tran in contrast neither teach or suggest either alone or in combination Claim 1's "sawbow line, within the scribe line ... couples the first chip to the second chip."Page 10 of 14 

Applicant is arguing that Tran in view of Miyakawa fails to teach applicant’s amended claims.  Applicant is arguing against obviousness of prior art.
However, Miyakawa anticipates applicant’s amended claims 1-13 as cited in the rejection above.
Furthermore, claims 14-19 are rejected under 112(a) and 112(b).

Regarding applicant’s arguments to claims 14, 16-19, 23, 24:
Applicant’s arguments with respect to claims 14, 16-19, 23-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

/S.E.B./           Examiner, Art Unit 2815                                                                                                                                                                                              
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822